DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6-8, 13-15, and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claims 6-8, 13-15, and 20; the limitations “1-1, 2-1, 1-2, 2-2, 1-3, 2-3, 1-4, 2-4” speed appears to lack support in the application as originally filed. In view of the disclosure provided within the specification there is no additional information that further defines, describes, or discloses the meaning of these terms or their functions. Therefore, because the terms remain undefined and due to the fact that the remaining features of the claim depend upon these terms, there is no way to examine the claimed limitations. Without a known interpretation for the limitations “1-1, 2-1, 1-2, 2-2, 1-3, 2-3, 1-4, 2-4” speed, an examination cannot be conducted upon the claimed features which incorporate or depend upon them. Appropriate correction required.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 5; the limitation(s), “wherein the operation mode of the air conditioner is determined based on the rotational speed of the indoor motor” is unclear. The limitation of “wherein the operation mode of the air conditioner is determined based on the rotational speed of the indoor motor” is confusing as it is unknown whether the air conditioner mode is determined as a result of the current rotational speeds of the indoor motor, or if the air conditioner mode determines the rotational speed at which the indoor motor is operated; and in part renders the scope of the claim indefinite. In view of further disclosure, provided in re claim 6, the limitations feature several modes wherein a rotational speed is “set” for a motor. For the purposes of examination, the limitations have been interpreted as an operational mode for an air conditioning device wherein the rotational speed for an indoor motor is set according to the mode. 
In re claim 6-8, 13-15, and 20; the limitation(s), “1-1, 2-1, 1-2, 2-2, 1-3, 2-3, 1-4, 2-4” are unclear. The limitation of “1-1, 2-1, 1-2, 2-2, 1-3, 2-3, 1-4, 2-4” speed is confusing as it is unknown what these numerical terms represent in relation to one another or in relation to themselves and in part renders the scope of the claim indefinite. It is unclear whether these numerical terms represent ratios of speed; and if so, it is unclear which number is responsible for representing which individual component’s speed settings in relation to one another. In view of the disclosure provided within the specification there is no additional information provided that further in defines, describes, or discloses the meaning of these terms or their functions, please see 112(a) section above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9, 11-12, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitrala (US 20190219280 A1), and further in view of Kim (US20050274135A1) and Son (US 20180172305 A1).
In re claim 1, Chitrala (US 20190219280 A1) discloses an air conditioner, comprising:
an indoor fan (110) configured to blow indoor air [0019-20];
an indoor motor configured to drive the indoor fan (“indoor fan 110 may generally comprise a variable speed blower comprising a blower housing, a blower impeller at least partially disposed within the blower housing, and a blower motor (not shown) configured to selectively rotate the blower impeller.”; [0020]);
an outdoor fan (118) configured to blow outdoor air [0022-0023, 0035];
an outdoor motor configured to drive the outdoor fan (“In an embodiment, compressor 116 and outdoor fan 118, driven by a fan motor, of outdoor unit 104 may be selectively controlled to rotate at several rotating speeds when operating the HVAC system 100 in a plurality of operating modes.”; [0023]);
and a controller (“The system controller 106 may generally control operation of the indoor unit 102 and/or the outdoor unit 104.”; [0018]) configured to control the indoor motor [0020, 0031]; and the outdoor motor [0032] based on indoor environment information and a user-set value [0018, 0038], wherein the controller is configured to:
set a rotational speed of the indoor motor and a maximum rotational speed of the outdoor motor based on each of an operation mode [0028, 0045] of the air conditioner and control the indoor motor to rotate at the rotational speed [0031] and control the rotational speed of the outdoor motor not to exceed the maximum rotational speed (“In an embodiment, compressor 116 and outdoor fan 118, driven by a fan motor, of outdoor unit 104 may be selectively controlled to rotate at several rotating speeds when operating the HVAC system 100 in a plurality of operating modes. For example, compressor 116 and outdoor fan 118 may be selectively rotated up to a maximum rotational speed, rotated at a lower rotational speed in a daytime quiet operating mode during periods in which the noise level limits are in effect for operation of the HVAC system 100 and rotated at an even lower rotational speed in a nighttime quiet operating mode during periods in which there are maximum noise level limits in effect.”; [0023]).

Chitrala lacks:
a base;
an indoor fan disposed on the base and configured to blow indoor air;
an indoor motor disposed on the base and configured to drive the indoor fan;
an outdoor fan disposed on the base and configured to blow outdoor air;
an outdoor motor disposed on the base and configured to drive the outdoor fan;
set a rotational speed of the indoor motor and a maximum rotational speed of the outdoor motor based on each of user-set operation modes of the air conditioner and control the indoor motor to rotate at the rotational speed and control the rotational speed of the outdoor motor not to exceed the maximum rotational speed.

Regarding the limitations, “a base…disposed on the base”: Kim (US20050274135A1) discloses in a similar invention, regarding an air conditioner, a consideration for an air conditioner FIG.1 which is provided with a base 2, a cabinet 4 on the base 2, and an air guide 6 for dividing a cabinet space into an indoor side space `I` and an outdoor side space `O`. [0008; FIG.5 (52)]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Chitrala to include a base wherein components can be disposed on the base, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a foundation for the air conditioning structure and components to rely upon. 
Regarding the limitation, “…a user-set operation”: Son (US 20180172305 A1) discloses in a similar invention, regarding air conditioner controls, a consideration for an input 110 which is used to input an operation mode desired by the user (e.g., wind speed or wind volume mode such as high, medium, low, and turbo, automatic or manual mode, and functional mode such as cooling mode, dehumidification mode, fan mode, heating mode, and comfort control mode), operation start or stop, desired temperature, wind direction, and the like… the input 110 may receive information about at least one of indoor temperature and indoor humidity of a region in which the air conditioner 1 is located and the user may set a desired temperature and a desired humidity of an indoor space in which the air conditioner 1 is located via the input 110. The controller 100 may be electrically connected to the input 110, the temperature sensor 120, the humidity sensor 130, and the memory 150 to transmit and receive commands and data related to the overall operation of the air conditioner 1. An output device of the controller 100 may be electrically connected to the blower fan 45 and the discharge blade 50 to control heat-exchanged air discharged out of the air conditioner 1. That is, the controller 100 may control a driving motor (not shown) connected to the blower fan 45 to control On/Off operation and rotation speed of the blower fan 45. The controller 100 may transmit control commands to the driving motor (not shown) to respectively control the On/Off operation and rotation speed of the blower fan 45 corresponding to an operation mode selected by the user. [0093-0097]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Chitrala to include a user-set operation, as taught by Son. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide additional control considerations for incorporating user-settings regarding desired environmental conditions in the operation of an air conditioning unit. 
In re claim 2, Chitrala discloses the air conditioner of claim 1, further comprising:
an evaporator; a compressor configured to receive refrigerant discharged from the evaporator; and a condenser configured to receive the refrigerant discharged from the compressor and discharge the refrigerant to the evaporator (“A heating, ventilation, and air conditioning (HVAC) system generally includes a compressor, a condenser, an expansion device, and an evaporator, forming a refrigeration circuit.”; [0004]).

Chitrala lacks:
an evaporator disposed in front of the indoor fan;
a condenser disposed behind the outdoor fan 

Regarding the limitation, “…an evaporator disposed in front of the indoor fan”: However; Kim (US20050274135A1) discloses in a similar invention, regarding an air conditioner, a consideration for placing an evaporator 16 in front of an indoor fan (turbofan 24). [FIG.2]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Chitrala to include an evaporator disposed in front of the indoor fan, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an effective orientation between a heat exchanger and a blower component such as a fan, promoting heat exchange within an active air-flow.  
Regarding the limitation, “…a condenser disposed behind the outdoor fan”: Kim (US20050274135A1) discloses in a similar invention, regarding an air conditioner, a consideration for placing a condenser 14 behind an outdoor fan (propeller fan 28). [FIG.2]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Chitrala to include a condenser disposed behind the outdoor fan, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an effective orientation between a heat exchanger and a blower component such as a fan, promoting heat exchange within an active air-flow.  
In re claim 3, Chitrala discloses the air conditioner of claim 2, wherein the indoor environment information includes an indoor temperature (“Further, the thermostat may be coupled to one or more sensors located in the outdoor unit 104, the indoor unit 102, and/or ducts that are coupled to indoor unit 102 or outdoor unit 104 in order to sense temperature, humidity, and/or other environmental information and communicate this information back to the system controller 106.”; [0018]) and the user-set value includes a set temperature level (“For example, the system controller 106 may allow a user to communicate user settings to the system controller 106 via the thermostat 130 in order to control a temperature setting, a humidity setting, and/or other environmental settings for the HVAC system 100.“; [0018]), and wherein the controller is configured to:
adjust a rotational speed of the outdoor motor and an operating frequency of the compressor based on a difference between the indoor temperature and the set temperature [0018, 0032]; and
control the rotational speed of the outdoor motor not to exceed the maximum rotational speed (“compressor 116 may generally comprise a variable speed drive compressor that is selectively controlled by the system controller 106 to rotate at one of several compressor speeds. In an embodiment, compressor 116 and outdoor fan 118, driven by a fan motor, of outdoor unit 104 may be selectively controlled to rotate at several rotating speeds when operating the HVAC system 100 in a plurality of operating modes. For example, compressor 116 and outdoor fan 118 may be selectively rotated up to a maximum rotational speed” [0023]).

In re claim 5, Citrala lacks the air conditioner of claim 1, wherein the operation mode of the air conditioner is determined based on the rotational speed of the indoor motor and comprises at least four operation modes.
Regarding the limitation, “…wherein the operation mode of the air conditioner is determined based on the rotational speed of the indoor motor and comprises at least four operation modes.”: Son (US 20180172305 A1) discloses in a similar invention, regarding air conditioner controls, a consideration for an input 110 which is used to input an operation mode desired by the user (e.g., wind speed or wind volume mode such as high, medium, low, and turbo, automatic or manual mode, and functional mode such as cooling mode, dehumidification mode, fan mode, heating mode, and comfort control mode), operation start or stop, desired temperature, wind direction, and the like… the input 110 may receive information about at least one of indoor temperature and indoor humidity of a region in which the air conditioner 1 is located and the user may set a desired temperature and a desired humidity of an indoor space in which the air conditioner 1 is located via the input 110. The controller 100 may be electrically connected to the input 110, the temperature sensor 120, the humidity sensor 130, and the memory 150 to transmit and receive commands and data related to the overall operation of the air conditioner 1. An output device of the controller 100 may be electrically connected to the blower fan 45 and the discharge blade 50 to control heat-exchanged air discharged out of the air conditioner 1. That is, the controller 100 may control a driving motor (not shown) connected to the blower fan 45 to control On/Off operation and rotation speed of the blower fan 45. The controller 100 may transmit control commands to the driving motor (not shown) to respectively control the On/Off operation and rotation speed of the blower fan 45 corresponding to an operation mode selected by the user. [0093-0097]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Chitrala to include wherein the operation mode of the air conditioner is determined based on the rotational speed of the indoor motor and comprises at least four operation modes, as taught by Son. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide distinct modes regarding fan operation such as volume modes set as high, medium, low, and turbo, automatic or manual mode from which the user can choose. Providing additional control considerations for incorporating user-settings regarding desired environmental conditions in the operation of an air conditioning unit. 
In re claim 9, Chitrala discloses the air conditioner of claim 1, further comprising an interface configured to receive input of the operation mode of the air conditioner and the user-set value and display operation information of the air conditioner. (“The system controller 106 may generally control operation of the indoor unit 102 and/or the outdoor unit 104. In an example, the system controller 106 comprises a user interface that may be configured with a thermostat 130 for receiving user inputs and for displaying system settings. The system controller 106 may be configured for bidirectional communication with the thermostat 130. For example, the system controller 106 may allow a user to communicate user settings to the system controller 106 via the thermostat 130 in order to control a temperature setting, a humidity setting, and/or other environmental settings for the HVAC system 100.”; [0018, 0029])
In re claim 11, the limitations of the method claim 11 are similar in scope to those disclosed within the system of claim 1. For more information regarding these limitations, please see in re claim 1.
In re claim 12, the limitations of the method claim 12 are similar in scope to those disclosed within the system of claims 2 and 3. For more information regarding these limitations, please see in re claims 2 and 3.
In re claim 16, the limitations claim 16 are similar in scope to those disclosed within the system of claim 1. For more information regarding these limitations, please see in re claim 1. 

In re claim 17, the limitations claim 17 are similar in scope to those disclosed within the system of claim 3. For more information regarding these limitations, please see in re claim 3. 
In re claim 19, the limitations claim 19 are similar in scope to those disclosed within the system of claim 5. For more information regarding these limitations, please see in re claim 5.  
Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitrala (US 20190219280 A1), Kim (US20050274135A1), and Son (US 20180172305 A1), as applied to claim 1 above and further in view of Ishikawa (US 20220235957 A1).
In re claim 4, Chitrala discloses the air conditioner of claim 1, wherein the outdoor fan is an axial-flow fan (“Outdoor fan 118 of outdoor unit 104 may generally comprise an axial fan comprising a fan blade assembly and fan motor configured to selectively rotate the fan blade assembly.”; [0025]).
Chitrala lacks:
wherein the indoor fan is a cross-flow fan and the outdoor fan is an axial-flow fan.

Regarding the limitation, “…wherein the indoor fan is a cross-flow fan and the outdoor fan is an axial-flow fan”: Ishikawa (US 20220235957 A1) discloses in a similar invention, regarding operational control methods for air conditioners, a consideration for an indoor fan 8 of the indoor unit 5B which includes an impeller 82 and a motor 81 that rotates the impeller 82. The impeller 82 is composed of, for example, a cross flow fan. [0051]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Chitrala to include wherein the indoor fan is a cross-flow fan, as taught by Ishikawa. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an effective means for creating an active air flow by using an impeller, such as a cross flow fan, to help promote heat exchange within an air conditioning system. 
In re claim 18, the limitations claim 18 are similar in scope to those disclosed within the system of claim 4. For more information regarding these limitations, please see in re claim 4.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitrala (US 20190219280 A1), Kim (US20050274135A1), and Son (US 20180172305 A1), as applied to claim 1 above and further in view of Sakai Eri (WO 2021130960 A1).
In re claim 10, Chitrala discloses the air conditioner of claim 1, further comprising a system configured to set the rotational speed of the indoor motor in each of the operation modes [0018, 0031] and the maximum rotational speed of the outdoor motor in each of the operation modes [0018, 0028, 0032], wherein the controller is configured set the rotational speed of the indoor motor and the maximum rotational speed of the outdoor motor based on each of the operation modes [0018].
Chitrala lacks:
further comprising a memory configured to store the rotational speed of the indoor motor in each of the operation modes and the maximum rotational speed of the outdoor motor in each of the operation modes, wherein the controller is configured to access the memory and set the rotational speed of the indoor motor and the maximum rotational speed of the outdoor motor based on each of the operation modes … 

Regarding the limitation, “…further comprising a memory configured to store the rotational speed… wherein the controller is configured to access the memory… ”: It should be noted that Chirtrala discloses the use of memory in order to store rotational speeds of the outdoor fan and discloses the use of modes, programmed and stored within the system, to set rotational speeds of an indoor fan [0031, 0045]; However, Chitrala is silent as to distinctly disclosing the use of memory in relation to the control of an indoor fan speed. Sakai Eri (WO 2021130960 A1) discloses in a similar invention, regarding control methods for air conditioners, a consideration for an outdoor unit 41 and an indoor unit 42 which are equipped with a CPU, ROM, RAM, a communication interface, and a readable / writable non-volatile semiconductor memory, and perform emphasis operation according to an air conditioning control signal transmitted from the air conditioning control device 30. Then, the entire air conditioner 40 is controlled. Specifically, the outdoor unit 41 controls the drive frequency of the compressor, the switching of the four-way valve, the rotation speed of the outdoor fan, and the opening degree of the expansion valve. Further, the indoor unit 42 controls the rotation speed of the indoor fan. As a result, the indoor space 2 is air-conditioned.
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Chitrala to include wherein the system further includes a memory, as taught by Sakai Eri. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a dedicated storage means which enable an air conditioning system to retrieve pre-determined operational settings and conditions. 
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763